        Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 1 of 13




                        US DISTRICT COURT FOR MASSACHUSETTS


Dr. SHIVA AYYADURAI, )
                 Plaintiff,  )                       Case No. 1:20-CV-12080-MLW
                             )
                 v.          )
                             )
WILLIAM F. GALVIN,           )
in his official capacity as  )
Secretary of State,          )
CHARLES D. BAKER             )
in his official capacity as  )
Governor of Massachusetts, )
                 Defendants. )

                    PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION
                    TO THE MOTION FOR A PRELIMINARY INJUNCTION


1      Defendants repeat their mere ipse dixit with the hope that repetition will make it
       true

Defendants reassert:

       “Massachusetts conducts safe, fair, transparent, and free elections. All voters who cast
       valid ballots have their votes publicly counted, and every vote counts equally. After all
       votes are counted, winners are declared. The machines that are used to count these votes
       are all publicly tested before the election, and election results are audited afterward. As
       an added check, state law affords any candidate the ability to seek a recount or to notice a
       ballot contest within a defined timeframe.” Def. Opp. pg. 1 Dkt# 30

       The Plaintiff’s amended complaint and included affidavits present evidence that each of

the above statements is counter to the truth.

               i.      Votes are NOT publicly counted

               The counting is done via electronic vote tabulators and is not public by any

definition. The public doesn’t know how many ballot images were set aside for human

adjudication in each precinct, how many adjudications were performed on those ballot images set

aside by the machines, where the electronic vote tabulation was performed, which computer



                                                1
        Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 2 of 13




programs were applied, and why the Plaintiff’s mathematical analysis strongly indicates the use

of a computer algorithm to flip votes from one candidate to another.

               ii.     The machines are not tested for the presence of computer algorithms

       This is an undeniable fact. The Plaintiff has already mathematically demonstrated the

impact of a computer algorithm that manipulated the vote count. This demonstration is on par

with the demonstration of the “defeat device” in German automobiles with allegedly “Clean

Diesel” engines. This demonstration, by Assistant Professor Arvind Thiruvengadam, another

scientist of Indian origin, incidentally, was eventually admitted as correct by perpetrator

Volkswagen AG, whose CEO and many engineers are facing criminal prosecution for conscious

fraud. “A diesel whodunit: How software let VW cheat on emissions - A software development

audit trail will likely point to who authorized the emissions-cheating algorithm”

https://www.computerworld.com/article/2985283/a-diesel-whodunit-how-software-let-vw-cheat-

on-emissions.html The Plaintiff has already referred to this scandal in the amended complaint.

The Defendants are wholly aware that algorithms can indeed lurk within software in machines

and will not be revealed unless specifically tested for. That is the standard.




       In striking contrast to the Defendants, US Senator Elizabeth Warren is on record warning

about the presence and use of computer algorithms to manipulate vote counts.


                                                  2
        Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 3 of 13




https://www.warren.senate.gov/imo/media/doc/H.I.G.%20McCarthy,%20&%20Staple%20Street

%20letters.pdf It is damning that the Defendants have been unable to demonstrate that they

publicly tested machines used for vote tabulation in Massachusetts for the presence of such

algorithms. Nothing else qualifies as the truth of the matter. Instead, Defendants peddled a

perjurious affidavit from state employee Tassinari which claimed that she had been reassured by

the vendors that machines used in Massachusetts elections do not even create ballot images, a

claim that is contradicted by the manuals for the machines themselves as well as by the sworn

affidavit from an election official involved in procuring such machines in a different state. And

now, Defendants return to court with bald reassertions of statements that have already been

shown, within the four corners of the amended complaint, to be counter to the evidence.

       In the contest between hard mathematical evidence and false ipse dixit, hard evidence

must prevail in a court of law, just as it did in the Volkswagen case.

               iii. There is no meaningful recount available electronically

       And finally, the record has already established that the recount that the Defendants offer,

within 72 hours, is simply running the same electronic vote tabulator, which executes the same

computer algorithms, and inevitably returning the same manipulated result. The Defendants

however again repeat their false statement and hope that this time it carries the day.


2      The Defendants’ fake outrage only reveals their fear of being caught

       “Plaintiff Shiva Ayyadurai comes to this Court peddling dangerously anti-democratic and
       evidence-free conspiracy theories to deny the reality that he lost two elections fair-and-
       square –his party’s nomination for United States Senate and the general election as a
       write-in candidate. His ask of this Court is breathtaking: to disenfranchise the 3.6 million
       Massachusetts voters who participated in two elections amidst a global pandemic, to
       temporarily strip Massachusetts of half its representation in the United States Senate, to
       re-count all votes from two elections conducted months ago, and to have two new
       elections held.” Def. Opp. pg. 3



                                                 3
        Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 4 of 13




       i.      Plaintiff seeks a paper ballot hand count as authorized by Congress

       Congress passed a law during the civil rights era, 52 U.S.C. §§ 20701-20702, that

authorizes and facilitates hand counts of paper ballots cast in elections for federal office that

were held up to twenty-two (22) months earlier. It is undeniably Congressional intent that hand

counts of those paper ballots be facilitated for twenty-two months after the election is held, the

result certified and someone takes the seat.

       Defendants have now called Congress and via them the People of the United States, itself

“dangerously anti-democratic” for authorizing a hand count almost two years after the Governor

has certified an election.

       There can be no assurance of the legitimacy of the vote held in September 2020 without a

hand count of the paper ballot in an open and transparent manner. Congress wisely passed a law,

52 U.S.C. §§ 20701-20702, to authorize and facilitate such hand counts in order to ensure the

supremacy of the US Constitution over the malign wishes of hyperventilating state officials.

Without Congress passing that law, we would not be able to ensure, up to 22 months later, that

the votes were correctly counted.

       Whether the final result of the 2020 general election for the US Senate seat may change

or not, Congress has authorized a hand count of the paper ballots cast in the 2020 primary race

and this court has full authority to make that happen.

       Defendants also claim that Congress aimed to disenfranchise this state’s 3.6 million

voters by passing a law that authorizes a hand count of the paper ballots cast in elections for

federal office that were held up to twenty-two (22) months earlier, even though the result has

already been certified by the Governor. Their claim not only defies logic, it betrays their innate

contempt for the writ of Congress and the supremacy of the US Constitution.



                                                  4
        Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 5 of 13




       Congress, by passing this law, has demonstrated that ensuring that votes have indeed

been correctly counted, overrides all other concerns, including petty inconveniences,

embarrassments and active efforts to conceal the use of a covert computer algorithm to debase

votes, and deny “One Person, One Vote.”

       Defendants’ claim that a hand count of the primary race would “temporarily strip

Massachusetts of half its representation in the United States Senate” is the sort of absurd the-sky-

is-falling tactic that is so over the top it begs the question: Why are they this desperate? After all

it is common knowledge that the incumbent can stay on until any final decisions from this court

and the state will not be left to hop along on one foot.


3      Plaintiff has standing to bring an Equal Protection claim

Plaintiff meets every one of the Lujan factors to merit relief from this court. He has suffered an

actual injury, as both a voter and a candidate, caused directly by the Defendants, and this court

can redress said injury by ordering a hand count of the paper ballots cast in the 2020 Republican

primary race, an act expressly authorized by Congress. Despite the Defendants’ desperate the-

sky-will-fall attempt to prevent a simple court-ordered hand count of the paper ballots, such an

action would not disenfranchise a single voter in Massachusetts. Transparency is a public good.

Keeping facts concealed is not in the public interest.

       The Defendants do not have a single legitimate argument against a court-ordered hand

count of the paper ballots. After all, Congress passed a law ordering the preservation of paper

ballots, 52 U.S.C. §§ 20701-20702, for the very reason that a hand count of the paper ballots is in

the public interest of the United States and overrides any court’s past concern about interfering in

state issues. This federal court must decline the Defendants’ invitation to defy explicit

Congressional intent.


                                                  5
         Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 6 of 13




        The Plaintiff explicitly invited the Defendants to provide a mathematical rebuttal to the

data presented via a sworn complaint and sworn affidavits submitted by identified

knowledgeable experts who are ready to testify under oath in open court. The court must note

adversely that the Defendants have been unable to do so, despite Massachusetts being rich in

mathematical university departments, which has led them to sniff derisively and hand out empty

labels instead.

        At no point does the plaintiff’s amended complaint claim that “One Person, One Vote”

entails the right to have one’s preferred candidates prevail. This is a hideous and callous

argument coming from Defendants who multiplied all votes cast for this plaintiff by a factor of

0.666 and produced a result that has a 1-in-100,000 chance of being real.

        This 1-in-100,000 chance is a statistical finding that Defendants should easily be able to

rebut, if it is not accurate. Where is the Defendants’ rebuttal to this mathematical finding? Was

this mathematical result not particular enough for them to spend their precious time on? The best

response to bombast and diffuse conspiracies is scientific data. The Defendants have none.

        It is notable that instead of explaining why they have no mathematical rebuttal, the

Defendants merely segue to the claim that even if the mathematical analysis proves that “the

votes were weighted or otherwise destroyed” this court should declare that it doesn’t matter

because the paper ballots must not be hand counted anyway because the Governor has already

certified the result, thereby leaving the Plaintiff with no possibility of relief.

        The Plaintiff seeks relief that is already authorized by Congress: a hand count of the

paper ballots protected and preserved by 52 U.S.C. §§ 20701. This is relief that Plaintiff may

easily avail of because this federal court must obey the will of Congress.




                                                    6
        Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 7 of 13




       “We begin, of course, with the presumption that the challenged statute is valid. Its
       wisdom is not the concern of the courts; if a challenged action does not violate the
       Constitution, it must be sustained.” INS v. Chadha, 462 U.S. 919, 944 (1983)

       “The role assigned to judges in our system was to interpret the Constitution and lesser
       laws, not to make them. It was to protect the integrity of the Constitution, not to add to it
       or subtract from it—certainly not to rewrite it. For as the framers knew, unless judges are
       bound by the text of the Constitution, we will, in fact, no longer have a government of
       laws, but of men and women who are judges. And if that happens, the words of the
       documents that we think govern us will be just masks for the personal and capricious rule
       of a small elite.
       – President Ronald Reagan, Remarks at the Swearing-In Ceremony for Anthony M.
       Kennedy as an Associate Justice of the Supreme Court (Feb. 18, 1988)

       Respect for the “state’s framework” does not override the supremacy of the US Congress,

which passed a law, 52 U.S.C. §§ 20701-20702, to ensure that one must be able to ensure that

the votes are indeed accorded equal weight rather than simply accept some state official’s ipse

dixit. The Supreme Court has declared that mere ipse dixit is insufficient, General Electric Co. v.

Joiner, 522 U.S. 136 (1997), and ipse dixit is all that the Defendants can provide. Following the

explicit will of Congress, enshrined in law, is not “subverting the will of voters.”

       Citing cases decided before vote tabulation became electronic and centralized fails to get

at the core of the complaint here - the mathematically-proven use of computer algorithms - and

are inapposite as guideposts. There is not one single other lawsuit in the entire United States that

focuses squarely on the mathematics of electronic vote tabulation - the real crime scene in 21st

century elections. The only solution now is a hand count of the preserved paper ballots, exactly

as Congress intended.

       The Defendants’ argument that Plaintiff has not stated a claim for violation of equal

protection fails miserably; as does their argument that no relief is available to the Plaintiff.




                                                   7
        Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 8 of 13




4      Plaintiff’s case is a live controversy and is not moot

The United States Congress passed a law, 52 U.S.C. §§ 20701-20702, which requires paper

ballots to be preserved for twenty-two (22) months after each election for federal office.

       If this court were to adopt the Defendants’ desperately-false claim that once an election is

certified by a Governor there is no live controversy anymore, this court would be in defiance of

clear Congressional policy which holds that mere certification does not make concerns about an

election moot. If certification made every such query moot, Congress would not require a

twenty-two month period of retention. Congress has made explicit that concerns about the proper

counting of paper ballots override these Defendants’ fervent wish to conceal fraud. This case is

as live a controversy as it could be and will stay a live controversy until twenty-two months from

September 1, 2020.

       This court must note adversely that the defendants do not address the two decertifications

and recertifications that the New Hampshire Governor carried out in 1974-5.

       As soon as this court orders a hand count of the paper ballots, the Plaintiff fully expects

the defendants to next claim the ballots were destroyed “inadvertently” and thus unfortunately

unavailable. This has happened before, in Florida, in a US House of Representatives primary

race. https://www.sun-sentinel.com/local/broward/fl-sb-broward-elections-supervisor-broke-law-

snipes-canova-20180514-story.html


5      The 11th Amendment does not bar this suit

The muddled argument put forth by the defendants suggests that the plaintiff is a Citizen of a

different state and not Massachusetts.

       “The Eleventh Amendment provides that federal jurisdiction “shall not be construed to
       extend to any suit in law or equity, commenced or prosecuted against one of the United
       States by Citizens of another state.”” Def. Opp. pg. 10


                                                 8
        Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 9 of 13




       This Plaintiff has been a Citizen of Massachusetts nonstop from the year 1981 and ran for

federal office from Massachusetts itself.

       In any event, the violation of the US Constitution and federal laws by the Defendants is

ongoing and is a continuing violation. Every single day that any person occupies the seat of

Senator as a result of the Defendants’ use of computer algorithms to flip votes cast for this

Plaintiff, the Constitution is being violated. Every single day that the people are represented by a

person who was not lawfully elected but was placed there, as a direct result of a computer

algorithm, there is an ongoing violation of federal law. The only remedy is to hand count the

paper ballots cast and transparently establish the true choice of the people. Congress passed a

law, 52 U.S.C. §§ 20701-20702, specifically for this reason.

       It would be wrong for this court to simply accept the Defendants’ contention that

Congress did not know what it was doing when it chose a twenty-two month retention period.

This court has been authorized by Congress to ensure that only properly-elected persons occupy

federal seats and granted this court twenty-two months to accomplish this important task.



6      A Congressional statute bars the claim of laches

The United States Congress passed a law, 52 U.S.C. §§ 20701-20702, which requires paper

ballots to be preserved for twenty-two (22) months after each election for federal office in order

for those ballots to be available throughout that entire period to facilitate any effort to ensure that

votes were properly counted. The right to have votes properly counted is a Constitutional

requirement. Laches may not be used to bar any effort to vindicate a Constitutional right,

especially when the violation of that right was actively concealed by these Defendants, and

especially a right further supported by a federal statute.


                                                   9
       Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 10 of 13




       “There must, of course, have been knowledge on the part of the plaintiff of the existence

       of the rights, for there can be no laches in failing to assert rights of which a party is

       wholly ignorant, and whose existence he had no reason to apprehend.”

       Halstead v. Grinnan, 152 U.S. 412,417 (1894)

       “A prospective injunction is entered only on the basis of current, ongoing conduct that
       threatens future harm. Inherently, such conduct cannot be so remote in time as to justify
       the application of the doctrine of laches.”
       Lyons Partnership, L.P. v. Morris Costumes, Inc., 243 F.3d 789, 799 (4th Cir. 2001)

       In addition, he who seeks equity must do equity. The Defendants come to court without

having done one iota to demonstrate how the Plaintiff’s mathematical analysis could have been

completed within the 72 hour deadline to seek an electronic recount or how an electronic recount

would have ensured that votes were properly counted without any interference from the

computer algorithms that the Plaintiff has demonstrated from the Defendants’ own data.

       The Plaintiff has proved that he exercised more than the expected due diligence and

worked hard for three full months to independently obtain and analyze the data from the primary

race, with not iota of cooperation or assistance from the Defendants.

       That analysis led to this:

       “Plaintiff provides this court a sworn affidavit detailing mathematical analysis that proves
       Galvin’s declared numbers for the September 2020 Republican primary race may be
       achieved only if votes for the Plaintiff were multiplied by 0.666 and votes for his
       opponent were multiplied by 1.22. There is a One-in-100,000 chance of Galvin’s
       declared numbers being the result without the use of a computer algorithm to alter the
       voters’ choice.” “Once De-Weighting is performed to reverse the debasement by Galvin
       of votes cast for the Plaintiff, in Suffolk County, Plaintiff would have received 52.5% and
       O’Connor 43.0%.”




                                                 10
       Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 11 of 13




       And yet, the Defendants now assert that “Any alleged irregularities have long since been

known.” Def. Opp. pg. 15 This assertion is so repellent this court must ask: Really?!




7      Plaintiff’s claim is supported by mathematical proof

Defendants assert that “Massachusetts did not destroy ballots or otherwise engage in

mathematical manipulation of vote results, as Plaintiff hypothesizes without any proof.” and that

“No ballot images are generated, and no weighted calculation function is used. Tassinari Aff., ¶¶

6, 8, 9.” Def. Opp. pg. 16

       The amended complaint is one long technical document that presents mathematical proof

that Tassinari consciously committed perjury in her Affidavit and that there indeed was

mathematical manipulation of vote results. The Defendants have proved unable to present any

mathematical proof that ensures the vote count was not debased.

       At this stage the evidence strongly indicates that the Plaintiff will more than likely prevail

on his claim before a jury.




                                                11
        Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 12 of 13




8      A Constitutional Equal Protection violation is an irreparable harm

The Plaintiff’s vote was debased and he was reduced to 2/3rds of a Citizen. Those citizens of

Massachusetts who voted from the Plaintiff were also reduced to 2/3rds of a Citizen. The

Defendants caused this harm and have no problems with it. However, objectively, the Plaintiff

has been irreparably harmed and with each day that passes with the Commonwealth of

Massachusetts actively supporting his reduction to 2/3rds of a Citizen, it is an ongoing violation.

The Plaintiff is entitled to the simple relief of a hand count of the paper ballots as authorized by

Congress via 52 U.S.C. §§ 20701.

                                          CONCLUSION

       As detailed above, the injunction is wholly in the public interest, the equities wholly

favor the Plaintiff and Congress has expressly authorized the relief sought. The injunction must

be granted and the court must order a federally-supervised hand count of the paper ballots cast in

the 2020 Republican primary race.

       Respectfully submitted under the pains and penalties of perjury,
                                                      /s/ Dr. Shiva Ayyadurai
                                                      _____________________
                                                      Dr. Shiva Ayyadurai
               January 22, 2020                       Plaintiff, pro se
                                                      701 Concord Ave,
                                                      Cambridge, MA 02138
                                                      Phone: 617-631-6874
                                                      Email: vashiva@vashiva.com




                                                 12
Case 1:20-cv-12080-MLW Document 32 Filed 01/22/21 Page 13 of 13




                          CERTIFICATE OF SERVICE

Plaintiff certifies that he served this opposition upon Defendants via counsel via ECF.

Respectfully submitted under the pains and penalties of perjury,
                                             /s/ Dr. Shiva Ayyadurai
                                             _____________________
       January 22, 2020                      Dr. Shiva Ayyadurai
                                             701 Concord Ave,
                                             Cambridge, MA 02138
                                             Phone: 617-631-6874
                                             Email: vashiva@vashiva.com




                                        13
